The order appealed from did not impose on plaintiff liability for the judgment, if any, in the negligence action, but only liability for the “ costs and expenses ” of the receiver in defending the negligence action in his official capacity if the estate is insufficient (cf. Civ. Prac. Act, § 977-e and § 1547-a). On the facts disclosed the order appealed from was proper and is unanimously affirmed, with $20 costs and disbursements to the receiver-respondent. Present — Dore, J. P., Cohn, Van Voorhis and Breitel, JJ. [See post, p. 744.]